Citation Nr: 1437015	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-41 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1979, from September 2001 to September 2002, and from December 2008 to March 2009.  In addition to these three active military service periods, the Veteran also served with Reserve components at various times from 1980 to 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, the question is not only whether the claimed lumbar spine disability was incurred in service but also whether the Veteran has a lumbar spine disability that pre-existed a period of active service and was permanently aggravated therein.  

The Veteran has reported at his June 2014 hearing that he has had pain in his spine since 2001.  (During his second period of active duty).  The Board notes that the Veteran is competent to attest to the pain that he has experienced in his back since active duty.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002).  Furthermore, a December 2002 private treatment record, dated three months after the Veteran's separation from his second period of active duty, shows that the Veteran reported neck and back pain.  A November 2004 private medical record indicates that x-rays revealed mild arthritic changes of the spine.  The Veteran was afforded a VA examination in July 2006.  He reported back pain beginning in 2002 and occurring ever since.  The VA examiner noted that the Veteran had significant degenerative joint disease of L2-L3 level with spondylosis and degenerative narrowing.  A July 2009 VA examination indicated degenerative joint disease of the lumbosacral spine.  However, the VA examiners have not provided any opinion regarding whether the Veteran's current lumbar spine disability is related to the Veteran's active service.  VA is required to obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that in this case the Veteran must be provided a VA examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's updated medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's updated Tricare clinical records related to lumbar spine treatment and associate them with the claims folder.
 
2.  Request the Veteran to supply the information, and any authorizations necessary, to obtain copies of records of any low back treatment from any non-Tricare medical providers.  If any identified records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above evidence is obtained, schedule the Veteran for an examination to be conducted by a physician skilled in the diagnosis and treatment of spine disabilities to address the etiology of the Veteran's lumbar spine disability.  The claims file must be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.  In the examination report the examiner should discuss the relevant medical history.  This should include discussion of the Veteran's back complaints in December 2002, three months after discharge from his second period of active service, and the finding of arthritis in November 2004 tow years following his second period of active service and four years prior to his third period of active service.

Based on the evaluation of the Veteran and the review of the medical history, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any current lumbar spine disability that is due to any of the Veteran's periods of active service, which were from December 1974 to December 1979, from September 2001 to September 2002, and from December 2008 to March 2009.  




If the examiner opines that the Veteran has a current lumbar spine disability that is not due to any of the Veteran's periods of active service, the examiner must express an opinion as to whether any such lumbar spine disability clearly and unmistakably pre-existed any of the Veteran's periods of active service.  

If the examiner finds that the Veteran had a lumbar spine disability that clearly and unmistakably pre-existed any of the Veteran's periods of active service, the examiner must express an opinion as to whether any such pre-existing lumbar spine disability was clearly and unmistakably not permanently aggravated beyond its natural progression during a subsequent period of active service.   

A complete rationale should be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



